Order filed January 14, 2020




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-19-00848-CV
                                   ____________

                         CRYSTAL MOORE, Appellant

                                         V.

    COPPERTREE VILLAGE HOLDINGS LLC D/B/A COPPERTREE
                    VILLAGE, Appellee


               On Appeal from County Civil Court at Law No. 4
                            Harris County, Texas
                      Trial Court Cause No. 1140337

                                    ORDER
      Appellant’s brief was due December 23, 2019. No brief or motion for
extension of time has been filed. Unless appellant files a brief with this court on or
before February 13, 2020, the court will dismiss the appeal for want of prosecution.
See Tex. R. App. P. 42.3(b).

                                   PER CURIAM

Panel consists of Justices Wise, Jewell, and Poissant.